Citation Nr: 0941874	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  00-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis 
(hepatitis B or C), to include as secondary to service-
connected diabetes mellitus and herbicide exposure.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran had honorable active service from January 1968 to 
September 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
dated in June 2000 that denied service connection for 
hepatitis, and November 2001 that granted service connection 
and awarded a 20 percent disability rating for diabetes 
mellitus, effective December 6, 2000.  That decision also 
granted service connection and awarded a 20 percent 
disability rating each for peripheral neuropathy of the right 
and left lower extremities, effective December 6, 2000.  In 
April 2006, the Veteran testified before the Board by video 
conference from the RO.  An April 2009 rating decision 
granted service connection and awarded noncompensable ratings 
for erectile dysfunction and diabetic nephropathy, effective 
February 9, 2009.

The issue of entitlement to service connection for hepatitis 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Since December 6, 2000, the effective date of service 
connection, the Veteran's diabetes mellitus has been 
manifested by the need for insulin and dietary restrictions, 
but his physical activity is not clinically regulated.

2.  Since December 6, 2000, the effective date of service 
connection, the Veteran's bilateral peripheral neuropathy of 
the lower extremities has been manifested by decreased 
pinprick sensation and decreased vibration sense.  It has 
been productive of no less than 3/5 motor strength, and has 
been productive of no more than moderate incomplete paralysis 
of the internal popliteal nerve (tibial) nerve.

3.  Since February 9, 2009, the effective date of service 
connection, the Veteran's erectile dysfunction has been 
manifested by impotence.  His erectile dysfunction is not 
manifested by penile deformity.

4.  Since February 9, 2009, the effective date of service 
connection, Veteran's diabetic nephropathy has been 
manifested by diastolic pressure of no more than 80 and 
systolic pressure of no more than 135.  There is no evidence 
of renal dysfunction with constant albumin or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema.


CONCLUSIONS OF LAW

1.  Since December 6, 2000, the criteria for a rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2009).

2.  Since December 6, 2000, the criteria for a rating in 
excess of 20 percent for bilateral peripheral neuropathy of 
the lower extremities have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, DCs 8524, 8624, 8724 (2009).

3.  Since February 9, 2009, the criteria for a compensable 
disability rating erectile dysfunction have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, DC 7522 
(2009).

4.  Since February 9, 2009, the criteria for a compensable 
rating for diabetic nephropathy have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, DCs 7101, 7541 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA sows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2007, after the initial adjudication of the 
increased rating claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in April 2007.  It is therefore inherent in the claim 
that the Veteran had actual knowledge of the rating element 
of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in October 2001 and February 2009.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under DC 7913, a 20 percent rating is warranted for diabetes 
mellitus requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.
Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2009).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 20 percent for 
diabetes mellitus at any time since December 6, 2000.

VA treatment records dated in March 2001 reflect treatment 
for insulin-dependent diabetes mellitus.  Private treatment 
records dated in March 2001 reflect that the Veteran's 
diabetes mellitus was well-controlled with only one episode 
of hypoglycemia

On VA diabetes examination in October 2001, it was unclear 
whether the Veteran had been hospitalized or if he had any 
ketoacidotic or hypoglycemic reaction due to his diabetes.  
However, he was on a low sugar diet, took oral hypoglycemics, 
and saw a diabetic provider every few months.  The Veteran 
denied any pruritis or loss of strength.  His diagnoses 
included diabetes.

Private treatment records dated in March 2001 reflect that 
the Veteran's diabetes mellitus was well-controlled with only 
one episode of hypoglycemia.  In January 2002 and February 
2003, his diabetes was considered to be well-controlled.

VA treatment records dated in November 2003 reflect the 
Veteran's complaints that he was not feeling well and was a 
little tired.  In April 2004, he received counseling 
regarding a proper diet and exercise.  In November 2004, it 
was noted that he had not been very compliant with his diet 
and had gained a lot of weight.  The assessment was diabetes 
mellitus on insulin plus sliding scale coverage.  In December 
2004, the Veteran's diabetes was noted to be poorly 
controlled, although he managed to lose a few pounds.  He 
received additional counseling regarding the importance of 
exercise and physical activity, including exercising at least 
thirty minutes for three times a week.

Private treatment records dated in December 2004 show that 
the Veteran's diabetes was uncontrolled, but improved 
diabetes mellitus.  Additional records dated from 2005 to 
2007 reflect that the Veteran's Type II diabetes mellitus 
remained uncontrolled.  Records dated in February 2007 
reflect a diagnosis of non-insulin dependent diabetes.

VA medical records dated in February 2007 indicate that the 
Veteran was told to do moderate exercise and was educated 
regarding a low sodium, low fat, and low cholesterol diet.  
He complained of weakness, nausea, and low blood sugar, but 
there was no documented hypoglycemia. 

In April 2007, the Veteran's private physician re-emphasized 
the need for him to control his diet.

VA medical records dated in August 2007 reflect that the 
Veteran's blood sugar was under control.

The Veteran underwent a VA diabetes mellitus examination in 
February 2009, at which time he complained that he was not 
feeling well.  He had an elevated blood sugar and was 
diagnosed with Type II diabetes mellitus.  He was on oral 
medication for a period of time, but was unable to tolerate 
the medication due to liver disease.  He had been on multiple 
regimens of insulin, sometimes up to four injections a day, 
but at that time his insulin regimen had been simplified.  It 
was noted that there were periods of ketoacidosis, but that 
none of his diabetic complications required hospitalization.  
He was not currently employed and had retired in 2000.

The Board finds that a rating in excess of 20 percent for the 
Veteran's service-connected diabetes mellitus is not 
warranted at any time since December 6, 2000.  The threshold 
requirement for a 40 percent rating is regulation of 
activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  
In order to meet a higher rating of 40 percent, the Veteran 
must have been told to avoid any strenuous occupational or 
recreational activities.  38 C.F.R. § 4.119, DC 7913 (2009).  
While the evidence shows that the Veteran was prescribed 
insulin and placed on a restricted diet, the evidence does 
not indicate that the Veteran has been prescribed or advised 
to avoid strenuous occupational and recreational activities, 
as is required in order to merit a higher rating of 40 
percent.  Rather, the evidence tends to indicate that 
physical activity and exercise were encouraged.  
Specifically, in April 2004, December 2004, and February 2007 
the Veteran's physicians reinforced a healthy lifestyle that 
included exercise.  While periods of ketoacidosis were shown, 
they did not require hospitalization.  Therefore, the Board 
finds that the medical evidence does not support a rating 
greater than 20 percent for the Veteran's service-connected 
diabetes mellitus at any time since December 6, 2000, as his 
overall symptomatology more nearly approximates the criteria 
for a rating of 20 percent.  

The Board now turns to whether the Veteran is entitled to an 
increased rating based upon bilateral peripheral neuropathy 
of the lower extremities associated with diabetes mellitus.

The Veteran's peripheral neuropathy of the right and left 
lower extremities are each rated as 20 percent disabling 
under DC 8524, which pertains to paralysis of the internal 
popliteal nerve (tibial).  38 C.F.R. § 4.124a, DC 8524.

The criteria for evaluating the severity or impairment of the 
internal popliteal nerve (tibial) is set forth under 
Diagnostic Codes 8524, 8624, and 8724.  Disability ratings of 
10 percent, 20 percent and 30 percent are assignable for 
incomplete paralysis which is mild, moderate or severe in 
degree, respectively.  A maximum 40 percent rating is 
warranted for complete paralysis of the internal popliteal 
(tibial) nerve, with plantar flexion lost, frank adduction of 
the foot impossible, flexion and separation of toes 
abolished; no muscle in sole can move; in lesions of the 
nerve high in popliteal fossa, plantar flexion of foot is 
lost.  38 C.F.R. § 4.124a, DC 8524.  Diagnostic Code 8624 and 
8724 address the criteria for evaluating neuritis and 
neuralgia of the internal popliteal (tibial) nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  
38 C.F.R. § 4.124a, DCs 8524, 8624, 8724 (2009).

Private treatment records dated in September 2001 reflect 
that the Veteran was neurologically intact.

On VA diabetes examination in October 2001, the Veteran had 
symptoms consistent with lower extremity diabetic neuropathy 
with numbness, tingling, and occasional pain.  On neurologic 
examination, motor sensory and cerebellar function were 
unremarkable except for slightly decreased sensation of the 
bilateral lower legs and feet.  He was diagnosed with 
diabetic peripheral neuropathy.  On VA peripheral neuropathy 
examination, the Veteran indicated that he had recently 
noticed numbness and tingling in his fingers and that his 
symptoms were worsening.  However, he was not taking any 
specific medication for tingling, paresthesia, or burning.  
On examination, he had weakness especially in the lower 
extremities that was more pronounced in the distal muscle.  
In the proximal muscles, strength was about 4/5.  In the 
distal muscles, it was about 3/5.  He was unable to stand or 
walk on his heels or toes.  His knee extensors and flexors, 
and hip flexors were weak.  In the upper extremities, his 
hand grip was very weak.  All intrinsic muscle strength was 
weak with strength between 3 and 4 out of 5.  He had about 1 
to 2+ reflexes symmetrically in the upper extremities.  In 
the lower extremities, knee jerks were brisk, but ankle jerks 
were barely elicitable.  On sensory examination, pinprick and 
vibration senses up to the knee in the lower extremities, and 
up to the wrist in the upper extremities, were markedly 
impaired.  Finger-to-nose, heel-to-shin, and rapid 
alternating movements of the hands were all normal.  The 
impression was diabetes mellitus with sensory motor 
peripheral neuropathy, mostly affecting the lower 
extremities.  He had weakness as well as sensory 
symptomatology.

Private treatment records dated in February 2003 reflect a 
diagnosis of lower extremity edema.  In October 2003, the 
Veteran complained of occasional bilateral cramping of the 
lower extremities below the knee in the calf region for the 
past two or three weeks.  On neurological examination, he had 
hand numbness and tingling in his right third, fourth, and 
fifth fingers with pain and burning in the lower extremities 
below the knees.

VA treatment records dated in November 2003 reflect the 
Veteran's complaints of significant numbness and pain in the 
tips of his fingers with leg cramps that he described as a 
"Charlie horse."  The assessment was diabetes mellitus with 
insulin and cramps in the legs with diabetic peripheral 
neuropathy.

Private treatment records dated in June 2004 reflect 
complaints of some tingling of the hands and feet.  However, 
on neurological examination, cranial nerves II-XII were 
grossly intact, deep tendon reflexes were +2 in the upper and 
lower extremities, and vibratory sensation in the feet was 
intact bilaterally.  In June 2005, the Veteran denied any 
feet problems or numbness or tingling of the hands and feet.  
He was diagnosed with uncontrolled Type II diabetes mellitus.  
In October 2005, he denied any tingling in hands or feet on 
neurological examination.  In January 2007, on neurological 
examination, he denied tingling in his hands and feet.

VA medical records dated in February 2007 reflect some 
evidence of occasional paresthesias of the toes.  In August 
2007, there was evidence of neuropathy.

The Veteran underwent a VA diabetes mellitus examination in 
February 2009, at which time he had paresthesias and loss of 
sensation and pain in both feet and was diagnosed with 
peripheral neuropathy of both feet as a complication of his 
diabetes.

VA and private medical records support a conclusion that the 
Veteran has peripheral neuropathy in both the right and left 
lower extremities, which results in decreased strength and 
sensation.  There is no evidence, however, of muscle atrophy.  
The Board therefore finds that the Veteran's peripheral 
neuropathy symptoms of the lower extremities are primarily 
sensory in nature and compatible with an incomplete paralysis 
of the internal popliteal (tibial) nerve that is nor more 
moderate in degree.  While there is some weakness, it does 
not rise to the level of severe.  Accordingly, the Board 
finds that a rating in excess of 20 percent is not warranted 
for either extremity.  The Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes, that 
would warrant a higher rating or demonstrate more than a 
moderate degree of incomplete paralysis of the internal 
popliteal (tibial) nerve.

The Board also concludes that the evidence does not 
demonstrate that the Veteran's peripheral neuropathy of the 
right and left lower extremities approximates severe 
incomplete neuritis, or neuralgia, such that a higher rating 
would be warranted under DC 8624 or 8724.  The evidence 
demonstrates that the Veteran has moderately decreased 
sensation with some decreased strength in his lower 
extremities.  Accordingly, the Board finds that the Veteran's 
peripheral neuropathy of the lower extremities at most 
approximates moderate incomplete neuritis, or neuralgia of 
the internal popliteal (tibial) nerve, as contemplated by 
these diagnostic codes.  38 C.F.R. § 4.124a, DCs 8624, 8724.

With respect to the Veteran's upper extremities, the Board 
finds that the Veteran is not entitled to separate ratings 
for peripheral neuropathy of the upper extremities.  On 
peripheral nerve examination in October 2001, the Veteran 
complained of numbness and tingling in the fingers and had a 
weak hand grip.  However, the impression was diabetes 
mellitus with sensory motor peripheral neuropathy, mostly 
affecting the lower extremities.  In October 2003, on 
neurological examination, he had numbness and tingling in his 
right third, fourth, and fifth fingers.  In June 2004, the 
Veteran complained of some tingling of the hands and feet, 
but on neurological examination cranial nerves II-XII were 
grossly intact and deep tendon reflexes were +2 in the upper 
and lower extremities.  In June 2005 and October 2005, the 
Veteran denied any numbness or tingling of the hands.  While 
the Veteran complained of numbness and tingling in his hands 
and there was evidence of a weak hand grip, physical 
examination has consistently demonstrated negligible 
neurological impairment or sensory impairments of the upper 
extremities.  Most importantly, the Veteran has not been 
diagnosed with peripheral neuropathy of the upper 
extremities.  Accordingly, the Board finds that the Veteran 
is not entitled to a separate rating for any peripheral 
neuropathy of the upper extremities.  38 C.F.R. § 4.124a, DCs 
8515, 8615, 8715.

The Board now turns to whether the Veteran is entitled to an 
increased rating based upon erectile dysfunction.

The Veteran's erectile dysfunction has been rated as 
noncompensable, by analogy, pursuant to 38 C.F.R. § 4.115b, 
DC 7522.  While no diagnostic code specifically addresses the 
diagnosis of erectile dysfunction, DC 7522 does address loss 
of erectile power, which is precisely the symptomatology 
described by the Veteran.  Moreover, that is the only 
diagnostic code that specifically addresses erectile 
function.  The Board can identify no more appropriate 
diagnostic code and the Veteran has not identified one.  
Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the 
Board will proceed with an analysis of the Veteran's 
disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent rating will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.

The Veteran underwent a VA diabetes mellitus examination in 
February 2009 at which time he had a diagnosis of erectile 
dysfunction and complained that vaginal penetration was never 
or almost never possible.  The examiner opined that the 
Veteran's erectile dysfunction (loss of erectile power) was a 
complication of his diabetes.  However, because no penile 
deformity has been shown, the Veteran is not entitled to a 
compensable rating for erectile dysfunction under DC 7522.  
38 C.F.R. § 4.20.

The Board now turns to the issue of whether the Veteran is 
entitled to an increased rating based upon diabetic 
nephropathy associated with diabetes mellitus.

The Veteran's diabetic nephropathy has been rated as 
noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7541.  Under that diagnostic code, renal involvement in 
diabetes mellitus should be rated as renal dysfunction.

Renal dysfunction manifested by albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101, is rated noncompensable.  Renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 warrants a 30 percent rating.  
With constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101, a 60 percent 
rating is warranted.  Renal dysfunction with persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent rating.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular warrants a 100 percent rating.  
38 C.F.R. § 4.115a.

Separate ratings are not to be assigned for disability from 
disease of the heart and any form of nephritis, on account of 
the close interrelationships of cardiovascular disabilities.  
38 C.F.R. § 4.115.

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent rating is warranted for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control; a 20 percent rating is warranted for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more; a 40 percent rating is warranted 
for diastolic pressure predominantly 120 or more 40; and a 60 
percent rating is warranted for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The Veteran underwent a VA diabetes mellitus examination in 
February 2009.  Symptoms of diabetic nephropathy included 
fatigue.  The examiner opined that the Veteran's diabetic 
nephropathy was a complications of his diabetes.  Blood 
pressure readings were 135/77, 132/80, and 130/70 with a 
normal heart.  BUN was 24, creatinine was 1.4, and 
microalbumin was greater than 30.
The record does not reflect that the Veteran's diastolic 
pressure has predominantly been 100 or more that his systolic 
pressure has predominantly been 160 or more.  Thus, a 
compensable rating is not warranted under DC 7101.

With respect to renal dysfunction, on VA diabetes mellitus 
examination in February 2009, the examiner opined that the 
Veteran's diabetic nephropathy was a complication of 
diabetes.  BUN was 24, creatinine was 1.4 and microalbumin 
was greater than 30.  The evidence is void of any findings of 
hyaline or granular casts or red blood cells, or slight or 
transient edema of the extremities.  Accordingly, a 
compensable rating is not warranted under DC 7541.

Finally, the Board also finds that the Veteran is not 
entitled to a separate rating for diabetic retinopathy, as 
none is shown by the evidence of record.  Specifically, on 
diabetes examination in October 2001, the Veteran's diagnoses 
included diabetic retinopathy by the patient's history.  
However, on VA eye examination that month, there was no 
evidence of any ocular complication.  The Veteran was 
diagnosed with myopia and presbyopia that could be fully 
corrected with glasses.  Private treatment records dated in 
October 2005 are negative for any signs of diabetic 
retinopathy.  VA medical records dated in February 2007 are 
negative for any change in vision, polyuria, or polydipsia.  
The Veteran underwent a VA diabetes mellitus examination in 
February 2009 during which he denied symptoms of visual 
disorders.  Accordingly, the Veteran is not entitled to a 
separate compensable rating for any diabetic retinopathy 
under DC 6006.

The Board recognizes the Veteran's own contention as to the 
severity of his diabetes mellitus.  The Veteran's statements 
in that regard are credible, and the Board has taken them 
into consideration.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (lay evidence is one type of evidence that 
must be considered, if submitted, when a veteran's claim 
seeks disability benefits).  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  His statements, however, are not competent, 
in that he is unable to provide the requisite medical 
evidence for establishing proof that his physical activity 
had been clinically restricted by a physician.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
indicate that the Veteran was prescribed or advised to avoid 
strenuous occupational and recreational activities by a 
physician, as is required in order to merit a higher rating 
of 40 percent.  38 C.F.R. § 4.119, DC 7913.  As a result, the 
Veteran's own assertions do not constitute competent medical 
evidence in support of a rating in excess of 20 percent for 
his diabetes mellitus.  The fact that the Veteran has been 
advised that he should exercise, in the absence of specified 
medical guidelines for that exercise, does not meet the 
criterion requiring regulation of activity so as to warrant a 
rating in excess of 20 percent.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) at any time during the pendency of the appeal.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this case, the regular schedular standards 
are not inadequate.  Here, there is no evidence that he has 
been frequently hospitalized for treatment of his diabetes 
mellitus.  Neither does the record reflect marked 
interference with his employment due to his diabetes.  In 
fact, a February 2003 rating decision awarded the Veteran a 
TDIU rating, effective November 5, 1999, due to his service-
connected PTSD.  On VA examination in February 2009, the 
Veteran indicated that he was not currently employed and had 
retired in 2000.  However, the evidence does not reflect that 
his diabetes caused a marked interference with his employment 
beyond that contemplated by the assigned ratings nor has he 
submitted any objective evidence of the same.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating for his diabetes is not 
warranted.

Accordingly, the Board finds that the preponderance of 
evidence is against the Veteran's claim for a rating in 
excess of 20 percent for diabetes mellitus since December 6, 
2000.  Similarly, the Veteran's peripheral neuropathy of each 
lower extremity has warranted a rating no higher than 20 
percent, since December 6, 2000.  Finally, the Veteran's 
erectile dysfunction and diabetic nephropathy have not 
warranted compensable ratings, since February 9, 2009.  The 
Board finds that the preponderance of the evidence is against 
the claim for increased ratings, and the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.

An initial rating in excess of 20 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating in excess of 20 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial compensable rating for erectile dysfunction is 
denied.

An initial compensable rating for diabetic nephropathy is 
denied.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claim for service connection for 
hepatitis.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

As an initial matter, the Veteran served on active duty from 
January 1968 to September 1970.  He also served from February 
1971 to May 1972.  However, a March 2005 RO administrative 
decision determined that service from February 1971 to May 
1972 was dishonorable and that VA benefits based on that 
period of service are barred due to the character of the 
Veteran's discharge from that period of service.  38 C.F.R. 
§ 3.12 (2009).  Therefore, the Veteran is only entitled to VA 
compensation benefits for disabilities incurred in or 
aggravated by his first period of service.

The Veteran contends that he has hepatitis B or C that is 
related to his service-connected Type II diabetes mellitus or 
is due to herbicide exposure.

In May 2006, the Board remanded the Veteran's claim for an 
opinion as to whether there was any relationship between the 
Veteran's current hepatitis and his service, including 
treatment for gonococci.  Pursuant to that remand, in May 
2007 the Veteran was afforded a liver, gall bladder, and 
pancreas examination at which time it was noted that he had 
hepatitis B and C with an onset in 2000.  With respect to 
which risk factor was the most likely cause of the Veteran's 
hepatitis, the examiner opined that there was an unknown 
definite risk factor from the Veteran's history and that 
cirrhosis was most likely secondary to the hepatitis C virus.  
In an April 2008 addendum, the VA examiner opined that the 
Veteran had a history of status post liver transplant 
secondary to chronic active hepatitis.  The examiner further 
opined that GC (gonococcal infection) can cause hepatitis or 
perihepatitis, but that it is a very rare condition 
especially in males and that it is unlikely that GC can cause 
cirrhosis and that the Veteran's previous GC did not cause or 
aggravated his cirrhosis.

In an August 2008 addendum, another VA examiner opined that 
there was no possibility that the gonorrhea infection that 
the Veteran had during active service caused or aggravated 
his current hepatitis C.  The examiner further opined that 
the only remote possible relationship between hepatitis C and 
gonorrhea is that they can both be acquired through sexual 
relations, but that it is very rare that hepatitis C is 
spread through sexual contact.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  While the Veteran in this case has already 
been afforded a VA examination, no examiner has yet opined as 
to whether any current hepatitis B or C is etiologically 
related to herbicide exposure as claimed during service or 
other risk factors.  Accordingly, the Board finds that there 
are additional questions that remain to be addressed and that 
a remand for an additional examination and opinion is 
therefore in order.  The examiner on remand should 
specifically reconcile the opinion with the other opinions of 
record, including the May 2006, April 2008, and August 2008 
VA opinions and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the nature and etiology of any current 
hepatitis.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the August 
2006, April 2008, and August 2008 VA 
opinions.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
information:
    
    (a)  Diagnose any current hepatitis B 
or C.

(b)  Is it as likely as not (50 percent 
or more probability) that any hepatitis 
B or C was incurred in or aggravated by 
the Veteran's service from January 1968 
to September 1970, including exposure 
to herbicides?  The examiner must 
consider the Veteran's statements 
regarding the incurrence of hepatitis, 
in addition to his statements regarding 
the continuity of symptomatology and 
should discuss all risk factors for 
hepatitis during first period of 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007). 

(c)  Is it as likely as not (50 percent 
or more probability) that any hepatitis 
B or C is proximately due to or the 
result of the Veteran's service-
connected diabetes mellitus or any 
other service-connected disability?

(d) It is as likely as not (50 percent 
or more probability) that any hepatitis 
B or C has been aggravated (increased 
in severity beyond the natural 
progression of the disease) by the 
Veteran's service-connected diabetes 
mellitus or any other service-connected 
disability?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


